Name: 86/275/EEC: Commission Decision of 4 June 1986 repealing Decision 85/14/EEC authorizing the French Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  economic policy;  Europe
 Date Published: 1986-06-28

 Avis juridique important|31986D027586/275/EEC: Commission Decision of 4 June 1986 repealing Decision 85/14/EEC authorizing the French Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty (Only the French text is authentic) Official Journal L 171 , 28/06/1986 P. 0072 - 0072*****COMMISSION DECISION of 4 June 1986 repealing Decision 85/14/EEC authorizing the French Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty (Only the French text is authentic) (86/275/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 108 (3) thereof, Whereas, by Decision 85/14/EEC (1), the Commission authorized the French Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty; Whereas the restoration of external equilibrium has enabled the French authorities to lift all the protective measures authorized by the said Decision; Whereas the circumstances underlying the adoption of that Decision have changed and there is no longer any justification for authorizing the application of protective measures, HAS DECIDED AS FOLLOWS: Article 1 Decision 85/14/EEC is hereby repealed. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 4 June 1986. For the Commission The President Jacques DELORS (1) OJ No L 8, 10. 1. 1985, p. 29.